PER CURIAM.
The Florida Bar filed five complaints against Reissman, a member of the bar, alleging numerous violations of the disciplinary rules. Reissman tendered a conditional guilty plea for consent judgment in exchange for a six-month suspension. The *1178bar agreed to this discipline and the referee recommended that Reissman be found guilty of multiple counts of violating disciplinary rules 1-102(A)(4) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation), 6-101(A)(l) (handling a legal matter he knows or should know he is not competent to handle), and 6-101(A)(3) (neglecting a legal matter entrusted to him). The referee also recommended that Reissman be suspended for six months, effective April 4, 1985, and that he pay the costs of these proceedings. Neither side has petitioned for review.
After studying this record, we agree with and adopt the referee’s recommendations. Reissman voluntarily closed his office in 1984 and, since that time, has been working as a law clerk under the close supervision of another attorney. We agree that the suspension may be dated back to the date Reissman tendered his guilty plea.
Therefore, we hereby suspend Marshall Reissman from the practice of law for six months, effective April 4, 1985. He may apply for reinstatement, pursuant to article XI, rule 11.11 of the integration rule, on October 5,1985. Judgment for costs in the amount of $1,737.37 is hereby entered against Reissman, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.